HE     ,!iT’TOHNEY              @%:NEKAL

                             OF    TEXAS




Honorable  I. Prdecki
County Auditor
Galveston  County
Galveston,   Texas

Dear Sir:                          Opinion No. O-2385
                                   Re:   vrhether the provisions       of
                                         Article   3899-b are broad
                                         enough to permit the County
                                         Auditor's    approval    of ex-
                                         pense accounts     to be allowed
                                         out of the fees of office
                                         for rental    of offices    for
                                         the Justices    and Constables,

          Your letter   of May 18, 1940, requesting    the
opinion of this department on the above stated question
has been received.    'We quote from your letter  as follows:

              "Article       3899-b,   Revised Civil        Statutes,
     1925, as amended, makes provision                  for the
     Justices       of the Peace to recekve            books and
     stationery        necessary      in the performance         of
     their duties.            This,   the County has always
     provided.         At this time an expense account
     has been rendered by precinct                officials      (who
     are on a fee basis             in this County) for the
     allowance       of an office        rental   charge.       Seci
     tion 2 of this Article             provides     suitable
     offices,       etc.,     may in the discretion          of the
     Commissioners'           Court be furnished         to the
     officials       named the rein but does not provide
     for offices          for Justices      of the Peace and Con-
     stables.

           “Your opinion   is respectfully     requested
     as to whether the provisions       in this Article
     are &road enough to permit my approval         of
     expense accounts    to be allowed     out of the fees
Honorable     I,   Predecki,    page   2 O-2385



         of office for rental   of offiaes          for   the
         Justices and Oonatablea.”

               Section     1 and 2 of    Article    3899b read     as follows:

                “Section      1.    There shall      be allowed    to
         County Judges,         Clerks of the Di,strict        and County
         Courts,    Sheriffs,       County Treasurers,       Tax Aa-
         sessors    and Collectors,          such books,    stationery,
         including     blank bail bonds and blank complaints,
         and office       furniture     as may be necessary        for
         their   offices,       to be paid for on the order of
         the Commissioners          Court out of the County Trea-
         sury; and suitable          offices     shall  alao,be    provided
         by the Commissioners           Gourt for said officers          at
         the expense of the county.               And such books and
         stationery       as are necessary        in the performance
         of their     duties     shall    also be furnished       Justices
         of the Peace by said Uommissi,oners Court.                   Pro-
         vided all purchases           herein must be approved by
         Commissioners        Court,     and must be made under the
         provisions       of Article      1659, Revised Civil Statutes
         of Texas, 1925.

                “Section    2.  Suitable    offices  and stationery
         and blanks necessary        in the performance     of their
         duties   may in the discretion        of the Commissioners
         Court also be furnished         to resident  District
         Judges,    resident   District    and County Attorneys,
         County Superintendents         and County Surveyors,     and
         may be paid for an order of the Commissioners
         Court out of the County Treasury.
               Section   (a) of Article        3e99, Vernon’s      Annotated
 Civil    Statutes   provides  that:
                "At the close       of each month of his tenure
         of office,    each officer        named herein who is com-
         pensated    on a fee basis        shall make as pert
         of the report     now required        by law, an itemized
         and sworn sbatement of all the actual               and neces-
         sary expenses     Incurred       by him in the conduct
         of his office,      suc‘a    as stationery,     stamps, tele-
         phone, premium on officials’             bonds, including    the
          cost of surety bonds for his Deputies,              premium
          on fire,   burglary,      theft,    robbery insurance
         ‘protecting   public      funds,    traveling   expense,   and
          other neceesary      expense.      . .ff such expenses
         be incurred     in connection        with any particular
          ca86, such statement         shall    name such case.     Such
1     .




    Honorable     I.   Predecki,    page   3 O-2385



             expense account shall be su,bject               to the audit
             of the county auditor,            attorney,     otherwise   by
             the Commissioners          Court;    and If it appears that
             any Item of such expense was not Incurred                  by
             such officer      or such Item was not a necessary
             expense of office,          such Item shall        be by such
             auditor    or court rejected,           in which the collec-
             tion of such Item may be adjudicated                 In any court
             of competent      jurisdiction.          The amount of salary
             paid to assistants          and deputies      shall   also be
             clearly    shown by such officer,            giving   the name,
             position    and amount paid each; and In no event
             shall    any officer       show any greater        amount than
             actually    paid any such assistant             or deputy.     The
             amount of such expenses,             together    with the amount
             of sr,larIes    paid to assistants,           deputies    and
             clerks,    shall be        aid out of the fees earned by
             such officer.       U *,i:

                  Article  3891, Vernon’s         Annotated     Civil   Statutes
     reads    in part as follows:

                     “Each officer   named In this chapter       shall
             first ,out of the current      fees of his office       pay
             or be paid the amount all,owed him under the pro-
             visions    of Article   38p3, together     with the
             salary    of his assistants    and deputies      and author-
             ized expenses under Article         3899, and the amount
             necessary     to dover cost of rremium on whatever
             surety bond may be required         by law.    If the cur-
             rent fees of such office       collected    in any year
             be more than the am.ount needed, to pay the amounts
             above specified,      same shall be deemed excess
             fees and shall be dis osed of In the manner here-
             inafter    provided.   . eR

                 The authorized  expenses which may be deducted
     under Article   3899, supra, ane such expenses as are enumerated
     therein,  and only those expenses    are to be paid
     from fees earned by the officers.

                In view of the foregoing      statutes   you are rc-
     spectfully  advised that It Is the opinion of this depart-
     ment that expenses    for office   rent for the Justices     of
     the Peace and Constables      ar% not similar    to the items of
     expense provided   for by the above mentioned statutes,         and
Honorable I. Predecki, $age 4 O-2385


that the Justices of the Peace and Constables are not en-
titled to deduct Items of expenses Incurred by tham from
fees of their offices that would be otherwise payable to
the county. Therefore your questicn Is respectfully
answered In the negative.
          Trusting that the foregoing satisfactorilyanswers
your Inquiry, we are
                                  Yours very truly
                             ATTORNEY GENERAL OF TMAS

                             BY        Ardell WIlliama
                                            Aseistant

!!;R%-;%?,      1940
GROVER SELLERS
FIRST ASSISTANT
ATTORNEY GENERAL OF TEXAS
APPROVED OPINION COMMITTEE
BY BWB, CHAIRMAN